DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, & 9-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Lindh et al (Lindh, Joakim, Christin Lee, and Marie Hernes. "Measuring bluetooth low energy power consumption." Application Note AN092 (2017).).
Regarding Independent Claim 1, Lindh teaches:

wherein the analysis device comprises a display module (Fig. 14 Element Test Controller and its associated screen.) and a standardized interface module for a standardized data protocol by which the analysis device is connected to the RF sensor unit (Fig. 14 Element Test Controller and its USB connection and BTool.)  and the power probe unit (Fig. 14 Element Test Controller and its USB Connection to the Power Analyzer.), and 
wherein the analysis device is configured to control the RF sensor unit and the power probe unit (Fig. 14 Element Test Controller and its USB connections to the Power analyzer and the CC2540 USB Dongle.), to receive measurement values from the RF sensor unit and the power probe unit as well as to synchronously display a representation of the RF signal of the device under test and a representation of the power consumption of the device under test (Fig. 14 Element Test Controller and its USB connections to the Power analyzer and the CC2540 USB Dongle. See the screen and the gathered information.).

    PNG
    media_image1.png
    496
    714
    media_image1.png
    Greyscale

Regarding Claim 2, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the representation of the RF signal and the representation of the power consumption are displayed over time (See Fig. 15 & 25 and top of page 19. All measurements are taken over time.).
Regarding Claim 4, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the standardized data protocol is at least one of a wireless local area network protocol, a Bluetooth protocol, a universal serial bus protocol and an Ethernet protocol (Fig. 14 Element CC2540 USB Dongle, BTool, and the Bluetooth low energy.) and that the interface module is at least one of a wireless local area network interface module, a Bluetooth interface module, a universal serial bus interface module 
Regarding Claim 5, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the power probe unit is configured to measure at least one of the voltage supplied to the device under test, the current supplied to the device under test and the power supplied to the device under test (Fig. 14 Element Power analyzer wherein the oscilloscope disclosed can perform all or any one of those tasks. In the instant, it is a current measurement.).
Regarding Claim 6, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the representation of the power consumption represents at least one of the voltage supplied to the device under test, the current supplied to the device under test and the power supplied to the device under test (Fig. 14 Element Power analyzer wherein the oscilloscope disclosed can perform all or any one of those tasks. In the instant, it is a current measurement.).
Regarding Claim 9, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the RF sensor unit is a RF power sensor unit (See Table 2 and Fig. 2 and information on pages 4 & 5.).
Regarding Claim 10,
Lindh teaches the RF sensor unit comprises at least one of a diode rectifier, a thermal power measurement module (Fig. 2 Element Temp./batt. Controller.), a spectrum analyzer and a RF receiver (See Fig. 2 Element RF core and antenna for receiving RF signals.).
Regarding Claim 11, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the power analyzer system comprises a synchronization link between the RF sensor unit and the power probe unit for synchronization of the measurements (Fig. 14 Element Test controller that can gather information from the CC2540 USB Dongle and the Power Analyzer at the same time.).
Regarding Claim 12, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the power analyzer system comprises a housing in which at least one of the RF sensor unit, the power probe unit and the synchronization link are at least one of integrated and arranged (See the Power analyzer of Fig. 14 and the housing that contains the probe plugs and other tools.).
Regarding Claim 13, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the analysis device is configured to execute a debugging software for debugging the device under test, wherein the analysis device is further configured to synchronize the debugging software with the displaying of the representation of the RF signal of the device under test and the representation of the power consumption of the device under test (See Fig. 4 & 6 and copied text below.).

    PNG
    media_image2.png
    470
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    578
    media_image3.png
    Greyscale

Regarding Claim 14, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh teaches the analysis device is configured to trigger the measurement of the RF sensor unit and the power probe unit based on the signal of at least one of the RF sensor unit and the power probe unit (See Fig. 1 and pages 3-5.).
Regarding Independent Claim 15, Lindh teaches:
A power analyzer setup with a power analyzer system and a device under test (Fig. 14 below.), 
wherein the power analyzer setup comprises a RF sensor unit for sensing a RF signal of the device under test (Fig. 14 Element CC2540 USB Dongle.), 
a power probe unit for sensing a power consumption of the device under test (Fig. 14 Elements VDD, GND and Power Analyzer.) and an analysis device being a physically separate device from the RF sensor unit and the power probe unit (Fig. 14 Element Test Controller.), 
wherein the analysis device comprises a display module (Fig. 14 Element Test Controller and its associated screen.) and a standardized interface module for a standardized data protocol by which the analysis device is connected to the RF sensor unit (Fig. 14 Element Test Controller and its USB connection and BTool.) and the power probe unit (Fig. 14 Element Test Controller and its USB Connection to the Power Analyzer.), 
wherein the analysis device is configured to control the RF sensor unit and the power probe unit (Fig. 14 Element Test Controller and its USB connections to the Power analyzer and the CC2540 USB Dongle.), to receive measurement values 
wherein the power probe unit is connected to the device under test such that the power probe unit is able to measure the power consumed by the device under test (Fig. 14 Element Test Controller and its USB Connection to the Power Analyzer.), and 
wherein the RF sensor unit is arranged such that the RF sensor unit receives a RF signal generated by the device under test (Fig. 14 Element CC2540 USB Dongle.).

    PNG
    media_image1.png
    496
    714
    media_image1.png
    Greyscale


Regarding Independent Claim 16, Lindh teaches:
A power analyzer system for correlating power consumption and RF signals of a device under test (Fig. 14 below.), having a RF sensor circuit for sensing a RF signal of the device under test (Fig. 14 Element CC2540 USB Dongle.), a power probe circuit for sensing a power consumption of the device under test (Fig. 14 Elements VDD, GND and Power Analyzer.) and an analysis device being a physically separate device from the RF sensor unit and the power probe unit (Fig. 14 Element Test Controller.), wherein the analysis device comprises a display circuit (Fig. 14 Element Test Controller and its associated screen.) and a standardized interface circuit for a standardized data protocol by which the analysis device is connected to the RF sensor circuit (Fig. 14 Element Test Controller and its USB connection and BTool.) and the power probe circuit(Fig. 14 Element Test Controller and its USB Connection to the Power Analyzer.), and wherein the analysis device includes one or more circuits configured to control the RF sensor circuit and the power probe circuit (Fig. 14 Element Test Controller and its USB connections to the Power analyzer and the CC2540 USB Dongle.), to receive measurement values from the RF sensor circuit and the power probe circuit as well as to synchronously display a representation of the RF signal of the device under test and a representation of the power consumption of the device under test (Fig. 14 Element Test Controller and its USB connections to the Power analyzer and the CC2540 USB Dongle. See the screen and the gathered information.).

    PNG
    media_image1.png
    496
    714
    media_image1.png
    Greyscale

Regarding Claim 17, Lindh teaches all elements of claim 16, upon which this claim depends.
Lindh teaches the analysis device includes one or more circuits configured to execute a debugging software for debugging the device under test, wherein said one or more circuits is further configured to synchronize the debugging software with the displaying of the representation of the RF signal of the device under test and the representation of the power consumption of the device under test (See Fig. 4 & 6 and copied text below.).

    PNG
    media_image2.png
    470
    620
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    497
    578
    media_image3.png
    Greyscale

Regarding Claim 18, Lindh teaches all elements of claim 16, upon which this claim depends.
Lindh teaches the analysis device includes one or more circuits configured to trigger the measurement of the RF sensor unit and the power probe unit based on the signal of at least one of the RF sensor unit and the power probe unit (See Fig. 1 and pages 3-5.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindh et al (Lindh, Joakim, Christin Lee, and Marie Hernes. "Measuring bluetooth low energy power consumption." Application Note AN092 (2017).).
Regarding Claim 3, Lindh teaches all elements of claim 2, upon which this claim depends.
Lindh may not explicitly teach the representation of the RF signal and the representation of the power consumption are displayed over time on the same timescale.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the representation of the RF signal and the representation of the power consumption displayed over time on the same timescale because this is a simple way to allow the user to analyze two forms of information at the same time and make any appropriate and necessary changes.
Regarding Claim 7, Lindh teaches all elements of claim 1, upon which this claim depends.
Lindh may not explicitly show the representation of the RF signal represents the power of the RF signal of the device under test.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to make a simple adjustment of the current data presented in Fig. 1 to measure power based on Ohm’s law and P=I2
Regarding Claim 8, Lindh makes obvious all elements of claim 1, upon which this claim depends.
Lindh may not explicitly show the representation of the RF signal represents the total power or the power in a predetermined frequency band.
But it would have been obvious to one of ordinary skill in the art before the effective time of filing to make the representation of the RF signal represents the total power or the power in a predetermined frequency band because it is a simple and easy to understand representation of the data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teach some of the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025.  The examiner can normally be reached on Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858